
	
		112th CONGRESS
		1st Session
		S. 275
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend title 49, United States Code, to
		  provide for enhanced safety and environmental protection in pipeline
		  transportation, to provide for enhanced reliability in the transportation of
		  the Nation's energy products by pipeline, and for other
		  purposes.
	
	
		1.Short title; amendment of title 49, United
			 States Code; table of contents
			(a)Short titleThis Act may be cited as the
			 Pipeline Transportation Safety
			 Improvement Act of 2011.
			(b)Amendment of title 49, united states
			 codeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or a repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of
			 title 49, United States Code.
			(c)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; amendment
				of title 49, United States Code; table of contents.
					Sec. 2. Civil
				penalties.
					Sec. 3. Pipeline damage
				prevention.
					Sec. 4. Offshore gathering
				pipelines.
					Sec. 5. Automatic and
				remote-controlled shut-off valves.
					Sec. 6. Excess flow
				valves.
					Sec. 7. Integrity
				management.
					Sec. 8. Public education and
				awareness.
					Sec. 9. Cast iron gas pipelines.
					Sec. 10. Leak
				detection.
					Sec. 11. Incident
				notification.
					Sec. 12. Transportation-related
				onshore facility response plan compliance.
					Sec. 13. Pipeline
				infrastructure data collection.
					Sec. 14. International
				cooperation and consultation.
					Sec. 15. Gas and hazardous
				liquid gathering lines.
					Sec. 16. Transportation-related
				oil flow lines.
					Sec. 17. Alaska project
				coordination.
					Sec. 18. Cost recovery for
				design reviews.
					Sec. 19. Special
				permits.
					Sec. 20. Biofuel
				pipelines.
					Sec. 21. Carbon dioxide
				pipelines.
					Sec. 22. Study of the
				transportation of tar sands crude oil.
					Sec. 23. Study of non-petroleum
				hazardous liquids transported by pipeline.
					Sec. 24.
				Clarifications.
					Sec. 25. Additional
				resources.
					Sec. 26. Maintenance of effort.
					Sec. 27. Maximum allowable operating pressure.
					Sec. 28. Administrative enforcement process.
					Sec. 29. Authorization of appropriations.
					Sec. 30. PAYGO compliance.
				
			2.Civil penalties
			(a)Penalty considerations; major consequence
			 violationsSection 60122 is
			 amended—
				(1)by striking the ability to
			 pay, in subsection (b)(1)(B);
				(2)by redesignating subsections (c) through
			 (f) as subsections (d) through (g), respectively; and
				(3)by inserting after subsection (b) the
			 following:
					
						(c)Penalties for major consequence
				violations
							(1)In generalA person that the Secretary of
				Transportation decides, after written notice and an opportunity for a hearing,
				has committed a major consequence violation of section 60114(b), 60114(d), or
				60118(a) of this title or a regulation prescribed or order issued under this
				chapter is liable to the United States Government for a civil penalty of not
				more than $250,000 for each violation. A separate violation occurs for each day
				the violation continues. The maximum civil penalty under this paragraph for a
				related series of major consequence violations is $2,500,000.
							(2)Penalty considerationsIn determining the amount of a civil
				penalty for a major consequence violation under this subsection, the Secretary
				shall consider the factors prescribed in subsection (b).
							(3)Major consequence violation
				definedIn this subsection,
				the term major consequence violation means a violation that
				contributed to an incident resulting in—
								(A)1 or more deaths;
								(B)1 or more injuries or illnesses requiring
				in-patient hospitalization; or
								(C)environmental harm exceeding $250,000 in
				estimated damage to the environment including property loss other than the
				value of natural gas or hazardous liquid lost, or damage to pipeline
				equipment.
								.
				(b)Penalty for obstruction of inspections and
			 investigationsSection
			 60118(e) is amended by adding at the end the following: The Secretary
			 may impose a civil penalty under section 60122 of this title on a person who
			 obstructs or prevents the Secretary from carrying out inspections or
			 investigations under this chapter..
			(c)Administrative penalty caps
			 inapplicableSection
			 60120(a)(1) is amended by adding at the end the following: The maximum
			 amount of civil penalties for administrative enforcement actions under section
			 60122 of this title shall not apply to enforcement actions under this
			 section..
			(d)Judicial review of administrative
			 enforcement ordersSection
			 60119(a) is amended—
				(1)by striking the subsection caption and
			 inserting (a) Review of
			 Regulations, Orders, and Other Final Agency Actions.—;
			 and
				(2)by striking about an application for
			 a waiver under section 60118(c) or (d) of and inserting
			 under.
				3.Pipeline damage prevention
			(a)Minimum standards for state one-call
			 notification programsSection
			 6103(a) is amended to read as follows:
				
					(a)Minimum standards
						(1)In generalIn order to qualify for a grant under
				section 6106, a State one-call notification program shall, at a minimum,
				provide for—
							(A)appropriate participation by all
				underground facility operators, including all government operators;
							(B)appropriate participation by all
				excavators, including all government and contract excavators; and
							(C)flexible and effective enforcement under
				State law with respect to participation in, and use of, one-call notification
				systems.
							(2)Exemptions prohibitedA State one-call notification program may
				not exempt municipalities, State agencies, or their contractors from its
				one-call notification system
				requirements.
						.
			(b)State damage prevention
			 programsSection 60134(a) is
			 amended—
				(1)by striking and after the
			 semicolon in paragraph (1);
				(2)by striking (b). in
			 paragraph (2) and inserting (b); and; and
				(3)by adding at the end the following:
					
						(3)does not provide any exemptions to
				municipalities, State agencies, or their contractors from its one-call
				notification system
				requirements.
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect 2 years after the date of enactment of this
			 Act.
			4.Offshore gathering pipelinesSection 60102(k)(1) is amended by striking
			 the last sentence and inserting Not later than 1 year after the date of
			 enactment of the Pipeline Transportation Safety Improvement Act of 2011, the
			 Secretary shall issue regulations, after notice and an opportunity for a
			 hearing, subjecting offshore hazardous liquid gathering pipelines and hazardous
			 liquid gathering pipelines located within the inlets of the Gulf of Mexico to
			 the same standards and regulations as other hazardous liquid gathering
			 pipelines. The regulations issued under this paragraph shall not apply to
			 low-stress distribution pipelines..
		5.Automatic and remote-controlled shut-off
			 valvesSection 60102 is
			 amended by adding at the end the following:
			
				(n)Automatic and remote-controlled shut-off
				valvesNot later than 2 years
				after the date of enactment of the Pipeline Transportation Safety Improvement
				Act of 2011, the Secretary shall by regulation, after notice and an opportunity
				for a hearing, require the use of automatic or remote-controlled shut-off
				valves, or equivalent technology, where economically, technically, and
				operationally feasible on transmission pipelines constructed or entirely
				replaced after the date on which the Secretary issues a final
				rule.
				.
		6.Excess flow valvesSection 60109(e)(3) is amended—
			(1)by redesignating subparagraph (B) as
			 subparagraph (C); and
			(2)by inserting after subparagraph (A) the
			 following:
				
					(B)Distribution branch services, multi-family
				facilities, and small commercial facilitiesNot later than 2 years after the date of
				enactment of the Pipeline Transportation Safety Improvement Act of 2011, the
				Secretary shall prescribe regulations, after notice and an opportunity for
				hearing, to require the use of excess flow valves, where economically and
				technically feasible, on new or entirely replaced distribution branch services,
				multi-family facilities, and small commercial
				facilities.
					.
			7.Integrity management
			(a)EvaluationWithin 1 year after the date of enactment
			 of this Act, the Secretary of Transportation shall evaluate—
				(1)whether integrity management system
			 requirements, or elements thereof, should be expanded beyond high consequence
			 areas (as defined under section 60109(a) of title 49, United States
			 Code);
				(2)with respect to gas pipeline facilities,
			 whether applying the integrity management program requirements to additional
			 areas would mitigate the need for class location requirements, with an emphasis
			 on class 3 and 4 facilities; and
				(3)whether data collected outside high
			 consequence areas as part of gas transmission pipeline integrity management
			 programs should be included as part of the records required to be maintained by
			 operators.
				(b)StandardsNot later than 1 year after completion of
			 the evaluation, the Secretary shall prescribe such regulations, as appropriate,
			 after notice and an opportunity for a hearing.
			(c)Data
			 reportingThe Secretary shall
			 collect any relevant data necessary to complete the evaluation required by
			 subsection (a) and may collect such additional data pursuant to regulations
			 promulgated under subsection (b) as may be necessary.
			(d)SeismicityIn identifying high consequence areas under
			 section 60109, the Secretary shall consider the seismicity of the area.
			8.Public education and awareness
			(a)In generalChapter 601 is amended by adding at the end
			 the following:
				
					60138.Public education and awareness
						(a)In generalNot later than 1 year after the date of
				enactment of the Pipeline Transportation Safety Improvement Act of 2011, the
				Secretary shall—
							(1)maintain a monthly updated summary of all
				completed and final natural gas and hazardous liquid pipeline inspections
				conducted by or reported to the Pipeline and Hazardous Materials Safety
				Administration that includes—
								(A)identification of the operator
				inspected;
								(B)the type of inspection;
								(C)the results of the inspection, including
				any deficiencies identified; and
								(D)any corrective actions required to be taken
				by the operator to remediate such deficiencies;
								(2)maintain—
								(A)a status indication of the review and
				approval of each gas emergency response plan pursuant to section 60102(d)(5) of
				this title and of each hazardous liquid pipeline operator's response plan
				pursuant to part 194 of title 49, Code of Federal Regulations;
								(B)a comprehensive description of the
				requirements for such plans; and
								(C)a detailed summary of each approved plan
				written by the operator that includes the key elements of the plan, but which
				may exclude—
									(i)proprietary information;
									(ii)security-sensitive information, including
				as referenced in section 1520.5(a) of title 49, code of Federal
				Regulations;
									(iii)specific response resources and tactical
				resource deployment plans; and
									(iv)the specific amount and location of
				worst-case discharges, including the process by which an operator determines
				the worst discharge.
									(3)excluding any proprietary or
				security-sensitive information, as part of the National Pipeline Mapping System
				maintain a map of all currently designated high consequence areas in which
				pipelines are required to meet integrity management safety regulations and
				update the map annually; and
							(4)maintain a copy or, at a minimum, a
				detailed summary of any industry-developed or professional organization
				pipeline safety standards that have been incorporated by reference into
				regulations, to the extent consistent with fair use.
							(b)Public availabilityThe requirements of subsection (a) shall be
				considered to have been met if the information required to be made public is
				made available on the Pipeline and Hazardous Materials Safety Administration's
				public Web site.
						(c)Relationship to FOIANothing in this section shall be construed
				to require disclosure of information or records that are exempt from disclosure
				under section 552 of title
				5.
						.
			(b)Clerical amendmentThe table of contents for chapter 601 is
			 amended by inserting after the item relating to section 60137 the following new
			 item:
				
					
						60138. Public education and
				awareness
					
					.
			9.Cast iron gas pipelines
			(a)Survey updateNot later than one year after the enactment
			 of this Act, the Secretary of Transportation shall conduct a follow-on survey
			 to the survey conducted under section 60108(d) to determine—
				(1)the extent to which each operator has
			 adopted a plan for the safe management and replacement of cast iron
			 pipelines;
				(2)the elements of the plan, including the
			 anticipated rate of replacement; and
				(3)the progress that has been made.
				(b)Survey frequencySection 60108(d) is amended by adding at
			 the end the following new paragraph:
				
					(4)The secretary shall conduct a follow-up
				survey to measure progress of plan implementation
				biannually.
					.
				
			10.Leak detection
			(a)Leak detection study updateNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Transportation shall submit to the
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committees on Transportation and Infrastructure and on Energy and Commerce of
			 the House of Representatives an updated report on leak detection systems
			 utilized by operators of hazardous liquid pipelines and transportation-related
			 flow lines. The report shall include an analysis of the technical limitations
			 of current leak detection systems, including the systems' ability to detect
			 ruptures and small leaks that are ongoing or intermittent, and what can be done
			 to foster development of better technologies.
			(b)Leak detection standardsNot later than 1 year after completion of
			 the report, the Secretary shall, as appropriate, based on the study in
			 subsection (a), prescribe regulations, after notice and an opportunity for a
			 hearing, requiring an operator of a hazardous liquid pipeline to use leak
			 detection technologies, particularly in high consequence areas.
			11.Incident notificationNot later than 18 months after the date of
			 enactment of this Act, the Secretary of Transportation shall—
			(1)prescribe regulations, after notice and an
			 opportunity for a hearing, that establish time limits for accident and incident
			 telephonic or electronic notification by pipeline operators to State and local
			 government officials and emergency responders when a spill or rupture occurs;
			 and
			(2)review procedures for pipeline operators
			 and the National Response Center to provide thorough and coordinated
			 notification to all relevant emergency response officials and revise such
			 procedures as appropriate.
			12.Transportation-related onshore facility
			 response plan compliance
			(a)In generalSubparagraphs (A) and (B) of section
			 311(m)(2) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1321(m)(2)) are each amended by striking
			 Administrator or and inserting Administrator, the
			 Secretary of Transportation, or.
			(b)Conforming amendmentSection 311(b)(6)(A) of the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1321(b)(6)(A)) is amended by striking operating or
			 and inserting operating, the Secretary of Transportation,
			 or.
			13.Pipeline infrastructure data
			 collection
			(a)In generalSection 60132(a) is amended—
				(1)by striking and gathering
			 lines; and
				(2)by adding at the end the following:
					
						(4)Any other geospatial, technical, or other
				related pipeline data, including design and material specifications, that the
				Secretary determines is necessary to carry out the purposes of this section.
				The Secretary shall give reasonable notice to operators that the data are being
				requested.
						.
				(b)Disclosure limited to FOIA
			 requirementsSection 60132 is
			 amended by adding at the end the following:
				
					(d)Public disclosure limitedThe Secretary may not disclose information
				collected pursuant to subsection (a) except to the extent permitted by section
				552 of title
				5.
					.
			14.International cooperation and
			 consultationSection 60117 is
			 amended by adding at the end the following:
			
				(o)International cooperation and
				consultation
					(1)Information exchange and technical
				assistanceIf the Secretary
				determines that it would benefit the United States, subject to guidance from
				the Secretary of State, the Secretary may engage in activities supporting
				cooperative international efforts to share information about the risks to the
				public and the environment from pipelines and means of protecting against those
				risks. Such cooperation may include the exchange of information with domestic
				and appropriate international organizations to facilitate efforts to develop
				and improve safety standards and requirements for pipeline transportation in or
				affecting interstate or foreign commerce.
					(2)ConsultationTo the extent practicable, subject to
				guidance from the Secretary of State, the Secretary may consult with interested
				authorities in Canada, Mexico, and other interested authorities, as needed, to
				ensure that the respective pipeline safety standards and requirements
				prescribed by the Secretary and those prescribed by such authorities are
				consistent with the safe and reliable operation of cross-border
				pipelines.
					(3)Differences in international standards and
				requirementsNothing in this
				section requires that a standard or requirement prescribed by the Secretary
				under this chapter be identical to a standard or requirement adopted by an
				international
				authority.
					.
		15.Gas and hazardous liquid gathering
			 linesNot later than 2 years
			 after the date of enactment of this Act, the Secretary of Transportation shall
			 complete a review of all exemptions for gas and hazardous liquid gathering
			 lines. Based on this review the Secretary shall submit a report to the
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committees on Transportation and Infrastructure and on Energy and Commerce of
			 the House of Representatives containing the Secretary's recommendations with
			 respect to the modification or revocation of existing exemptions.
		16.Transportation-related oil flow
			 linesSection 60102, as
			 amended by section 5, is further amended by adding at the end the
			 following:
			
				(o)Transportation-related oil flow
				lines
					(1)Data collectionThe Secretary may collect geospatial,
				technical, or other pipeline data on transportation-related oil flow lines,
				including unregulated transportation-related oil flow lines.
					(2)Transportation-related oil flow line
				definedIn this subsection,
				the term transportation-related oil flow line means a pipeline
				transporting oil off of the grounds of the well where it originated across
				areas not owned by the producer regardless of the extent to which the oil has
				been processed, if at all.
					(3)LimitationNothing in this subsection authorizes the
				Secretary to prescribe standards for the movement of oil through production,
				refining, or manufacturing facilities, or through oil production flow lines
				located on the grounds of
				wells.
					.
		17.Alaska project coordination
			(a)In generalChapter 601, as amended by section 8 of
			 this Act, is further amended by adding at the end the following:
				
					60139.Alaska project coordinationThe Secretary may provide technical
				assistance to the State of Alaska for the purpose of achieving coordinated and
				effective oversight of the construction, expansion, or operation of pipeline
				systems in Alaska. The assistance may include—
						(1)conducting coordinated inspections of
				pipeline systems subject to the respective authorities of the Department of
				Transportation and the State of Alaska;
						(2)consulting on the development and
				implementation of programs designed to manage the integrity risks associated
				with operating pipeline systems in the unique conditions of Alaska;
						(3)training inspection and enforcement
				personnel and consulting on the development and implementation of inspection
				protocols and training programs; and
						(4)entering into cooperative agreements,
				grants, or other transactions with the State of Alaska, the Joint Pipeline
				Office, other Federal agencies, and other public and private agencies to carry
				out the objectives of this
				section.
						.
			(b)Clerical amendmentThe table of contents for chapter 601, as
			 amended by section 8 of this Act, is further amended by inserting after the
			 item relating to section 60138 the following new item:
				
					
						60139. Alaska project
				coordination
					
					.
			18.Cost recovery for design
			 reviewsSection 60117(n) is
			 amended to read as follows:
			
				(n)Cost recovery for design reviews
					(1)In general
						(A)Review costsFor any project described in subparagraph
				(B), if the Secretary conducts facility design safety reviews in connection
				with a proposal to construct, expand, or operate a new gas or hazardous liquid
				pipeline or liquefied natural gas pipeline facility, including construction
				inspections and oversight, the Secretary may require the person or entity
				proposing the project to pay the costs incurred by the Secretary relating to
				such reviews. If the Secretary exercises the cost recovery authority described
				in this section, the Secretary shall prescribe a fee structure and assessment
				methodology that is based on the costs of providing these reviews and shall
				prescribe procedures to collect fees under this section. This authority is in
				addition to the authority provided in section 60301 of this title, but the
				Secretary may not collect fees under this section and section 60301 for the
				same design safety review.
						(B)Projects to which applicableSubparagraph (A) applies to any project
				that—
							(i)has design and construction costs totaling
				at least $3,400,000,000; or
							(ii)uses new or novel technologies or
				designs.
							(2)NotificationFor any new pipeline construction project
				in which the Secretary will conduct design reviews, the person or entity
				proposing the project shall notify the Secretary and provide the design
				specifications, construction plans and procedures, and related materials at
				least 120 days prior to the commencement of construction.
					(3)Deposit and useThere is established a Pipeline Safety
				Design Review Fund in the Treasury of the United States. The Secretary shall
				deposit funds paid under this subsection into the Fund. Funds deposited under
				this section are authorized to be appropriated for the purposes set forth in
				this chapter. Fees authorized under this section shall be collected and
				available for obligation only to the extent and in the amount provided in
				advance in appropriations Acts.
					(4)No additional permitting
				authorityNothing in this
				subsection shall be construed as authorizing the Secretary to require a person
				to obtain a permit before beginning design and construction in connection with
				a project described in paragraph
				(1)(B).
					.
		19.Special permitsSection 60118(c)(1) is amended to read as
			 follows:
			
				(1)Issuance of waivers
					(A)In generalOn application of an owner or operator of a
				pipeline facility, the Secretary by order may waive compliance with any part of
				an applicable standard prescribed under this chapter with respect to the
				facility on terms the Secretary considers appropriate, if the Secretary
				determines that the waiver is not inconsistent with pipeline safety.
					(B)ConsiderationsIn determining whether to grant a waiver,
				the Secretary shall consider—
						(i)the fitness of the applicant to conduct the
				activity authorized by the waiver in a manner that is consistent with pipeline
				safety;
						(ii)the applicant's compliance history;
						(iii)the applicant's accident history;
				and
						(iv)any other information or data the Secretary
				considers relevant to making the determination.
						(C)Effective periodA waiver of one or more pipeline operating
				requirements shall be reviewed by the Secretary 5 years after its effective
				date. In reviewing a waiver, the Secretary shall consider any change in
				ownership or control of the pipeline, any change in the conditions around the
				pipeline, and other factors as appropriate. The Secretary may modify, suspend,
				or revoke a waiver after such review under subparagraph (E).
					(D)Public notice and hearingThe Secretary may act on a waiver under
				this section only after public notice and an opportunity for a hearing, which
				may consist of publication of notice in the Federal Register that an
				application for a waiver has been filed and providing the public with the
				opportunity to review and comment on the application. If a waiver is granted,
				the Secretary shall state in the order and associated analysis the reasons for
				granting it.
					(E)Noncompliance and modification, suspension,
				or revocationAfter notice to
				a holder of a waiver and opportunity to show cause, the Secretary may modify,
				suspend, or revoke a waiver issued under this section for failure to comply
				with its terms or conditions, intervening changes in Federal law, a material
				change in circumstances affecting safety, including erroneous information in
				the application, or any other reason. If necessary to avoid a significant risk
				of harm to persons, property, or the environment, the Secretary may waive the
				show cause procedure and make the action immediately
				effective.
					.
		20.Biofuel pipelinesSection 60101(a)(4) is amended—
			(1)by striking and after the
			 semicolon in subparagraph (A);
			(2)by redesignating subparagraph (B) as
			 subparagraph (C); and
			(3)by inserting after subparagraph (A) the
			 following:
				
					(B)non-petroleum fuels, including biofuels
				that are flammable, toxic, or corrosive or would be harmful to the environment
				if released in significant quantities;
				and
					.
			21.Carbon dioxide pipelinesSection 60102(i) is amended to read as
			 follows:
			
				(i)Pipelines transporting carbon
				dioxideThe Secretary shall
				prescribe minimum safety standards for the transportation of carbon dioxide by
				pipeline in either a liquid or gaseous
				state.
				.
		22.Study of the transportation of tar sands
			 crude oilNot later than 18
			 months after the date of enactment of this Act, the Secretary of Transportation
			 shall complete a comprehensive review of hazardous liquid pipeline regulations
			 to determine whether these regulations are sufficient to regulate pipelines
			 used for the transportation of tar sands crude oil. In conducting this review,
			 the Secretary shall conduct an analysis of whether any increase in risk of
			 release exists for pipelines transporting tar sands crude oil. The Secretary
			 shall report the results of this review to the Committee on Commerce, Science,
			 and Transportation of the Senate and the Committees on Transportation and
			 Infrastructure and on Energy and Commerce of the House of
			 Representatives.
		23.Study of non-petroleum hazardous liquids
			 transported by pipelineThe
			 Secretary of Transportation may conduct an analysis of the transportation of
			 non-petroleum hazardous liquids by pipeline for the purpose of identifying the
			 extent to which pipelines are currently being used to transport non-petroleum
			 hazardous liquids, such as chlorine, from chemical production facilities across
			 land areas not owned by the producer that are accessible to the public. The
			 analysis should identify the extent to which the safety of the lines is
			 unregulated by the States and evaluate whether the transportation of such
			 chemicals by pipeline across areas accessible to the public would present
			 significant risks to public safety, property, or the environment in the absence
			 of regulation. The results of the analysis shall be made available to the
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committees on Transportation and Infrastructure and on Energy and Commerce of
			 the House of Representatives.
		24.Clarifications
			(a)Amendment of procedures
			 clarificationSection
			 60108(a)(1) is amended by striking an intrastate and inserting
			 a.
			(b)Owner and operator
			 clarificationSection
			 60102(a)(2)(A) is amended by striking owners and operators and
			 inserting any or all of the owners or operators.
			(c)One-call enforcement
			 clarificationSection
			 60114(f) is amended by adding at the end the following: This subsection
			 does not apply to proceedings against persons who are pipeline
			 operators..
			25.Additional resources
			(a)In generalTo the extent funds are appropriated, the
			 Secretary of Transportation shall increase the personnel of the Pipeline and
			 Hazardous Materials Safety Administration by a total of 39 full-time employees
			 to carry out the pipeline safety program and the administration of that
			 program, of which at least—
				(1)9 employees
			 shall be added in fiscal year 2012;
				(2)10 employees
			 shall be added in fiscal year 2013;
				(3)10 employees
			 shall be added in fiscal year 2014; and
				(4)10 employees
			 shall be added in fiscal year 2015.
				(b)FunctionsIn
			 increasing the number of employees under subsection (a), the Secretary shall
			 focus on hiring employees—
				(1)to conduct
			 data collection, analysis, and reporting;
				(2)to develop,
			 implement, and update information technology;
				(3)to conduct
			 inspections of pipeline facilities to determine compliance with applicable
			 regulations and standards;
				(4)to provide
			 administrative, legal, and other support for pipeline enforcement activities;
			 and
				(5)to support
			 the overall pipeline safety mission of the Pipeline and Hazardous Materials
			 Safety Administration, including training of pipeline enforcement
			 personnel.
				26.Maintenance
			 of effortSection 60107(b) is
			 amended to read as follows:
			
				(b)PaymentsAfter
				notifying and consulting with a State authority, the Secretary may withhold any
				part of a payment when the Secretary decides that the authority is not carrying
				out satisfactorily a safety program or not acting satisfactorily as an agent.
				The Secretary may pay an authority under this section only when the authority
				ensures the Secretary that it will provide the remaining costs of a safety
				program and that the total State amount spent for a safety program (excluding
				grants of the United States Government) will at least equal the average amount
				spent for gas and hazardous liquid safety programs for fiscal years 2004
				through 2006, except when the Secretary waives the requirements of this
				subsection. The Secretary shall grant such a waiver if a State can demonstrate
				an inability to maintain or increase the required funding share of its pipeline
				safety program at or above the level required by this subsection due to
				economic hardship in that
				State.
				.
		27.Maximum
			 allowable operating pressure
			(a)Establishment
			 of records
				(1)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the Secretary of Transportation shall require pipeline operators to
			 conduct a verification of records for all interstate and intrastate gas
			 transmission lines in class 3 and class 4 locations and class 1 and class 2
			 high consequence areas that accurately reflect the pipeline’s physical and
			 operational characteristics and confirm the established maximum allowable
			 operating pressure of those pipelines.
				(2)ElementsVerification
			 of each record under paragraph (1) shall include such elements as the Secretary
			 considers appropriate.
				(b)Reporting
				(1)Documentation
			 of certain pipelinesNot later than 18 months after the date of
			 enactment of this Act, pipeline operators shall submit to the Secretary
			 documentation of all interstate and intrastate gas transmission pipelines in
			 class 3 and class 4 locations and class 1 and class 2 high consequence areas
			 where the records required under subsection (a) are not sufficient to confirm
			 the established maximum allowable operating pressure of those pipeline
			 segments.
				(2)Exceedances of
			 maximum allowable operating pressureAll pipeline operators shall
			 report any exceedance of the maximum allowable operating pressure for gas
			 transmission pipelines that exceed the build-up allowed for operation of
			 pressure-limiting or control devices to the Secretary not later than 5 working
			 days after the exceedance occurs. Notice of exceedance by gas transmission
			 pipelines shall be provided concurrently to appropriate State
			 authorities.
				(c)Determination
			 of maximum allowable operating pressure
				(1)In
			 generalFor any transmission line reported in subsection (b), the
			 Secretary shall require the operator of the transmission line to reconfirm a
			 maximum allowable operational pressure as expeditiously as economically
			 feasible.
				(2)Interim
			 actionsFor cases described in paragraph (1), the Secretary will
			 determine what actions are appropriate for a pipeline operator to take to
			 maintain safety until a maximum allowable operating pressure is confirmed. In
			 determining what actions an operator should take, the Secretary shall take into
			 account consequences to public safety and the environment, impacts on pipeline
			 system reliability and deliverability, and other factors, as
			 appropriate.
				(d)Testing
			 regulationsThe Secretary shall, not later than 18 months after
			 the date of the enactment of this Act, prescribe regulations for conducting
			 tests to confirm the material strength of previously untested natural gas
			 transmission pipelines located in areas identified pursuant to section 60109(a)
			 of title 49, United States Code, and operating at a pressure greater than 30
			 percent of specified minimum yield strength. The Secretary shall consider
			 safety testing methodologies including, at a minimum, pressure testing or other
			 alternative methods, including in-line inspections, determined by the Secretary
			 to be of equal or greater effectiveness. The Secretary, in consultation with
			 the Chairman of the Federal Energy Regulatory Commission and State regulators,
			 as appropriate, shall establish timeframes for the completion of such testing
			 that take into account consequences to public safety and the environment and
			 that minimize costs and service disruptions.
			28.Administrative
			 enforcement process
			(a)Issuance of
			 regulations
				(1)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, the Secretary shall prescribe regulations—
					(A)requiring
			 hearings under sections 60112, 60117, 60118, and 60122 to be convened before a
			 presiding official;
					(B)providing the
			 opportunity for any person requesting a hearing under sections 60112, 60117,
			 60118, and 60122 to arrange for a transcript of that hearing, at the expense of
			 the requesting person; and
					(C)ensuring
			 expedited review of any order issued pursuant to section 60112(e).
					(2)Presiding
			 officialThe regulations prescribed under this subsection
			 shall—
					(A)define the term
			 presiding official to mean the person who conducts any hearing
			 relating to civil penalty assessments, compliance orders, safety orders, or
			 corrective action orders; and
					(B)require that the
			 presiding official must be an attorney on the staff of the Deputy Chief Counsel
			 that is not engaged in investigative or prosecutorial functions, including the
			 preparation of notices of probable violations, orders relating to civil penalty
			 assessments, compliance orders, or corrective action orders.
					(b)Standards of
			 judicial reviewSection 60119(a) is amended by adding at the end
			 the following new paragraph:
				
					(3)All judicial review of agency action
				under this section shall apply the standards of review established in section
				706 of title 5.
					.
				
			29.Authorization
			 of appropriations
			(a)Gas and
			 hazardous liquid
				(1)Section
			 60125(a)(1) is amended by striking subparagraphs (A) through (D) and inserting
			 the following:
					
						(A)for fiscal
				year 2012, $92,206,000, of which $9,200,000 is for carrying out such section 12
				and $36,958,000 is for making grants;
						(B)for fiscal
				year 2013, $96,144,000, of which $9,600,000 for carrying out such section 12
				and $39,611,000 is for making grants;
						(C)for fiscal
				year 2014, $99,876,000, of which $9,900,000 is for carrying out such section 12
				and $41,148,000 is for making grants; and
						(D)for fiscal
				year 2015, $102,807,000, of which $10,200,000 is for carrying out such section
				12 and $42,356,000 is for making
				grants.
						.
				(2)Section
			 60125(a)(2) is amended by striking subparagraphs (A) through (D) and inserting
			 the following:
					
						(A)for fiscal
				year 2012, $18,905,000, of which $7,562,000 is for carrying out such section 12
				and $7,864,000 is for making grants;
						(B)for fiscal
				year 2013, $19,661,000, of which $7,864,000 is for carrying out such section 12
				and $7,864,000 is for making grants;
						(C)for fiscal
				year 2014, $20,000,000, of which $8,000,000 is for carrying out such section 12
				and $8,000,000 is for making grants; and
						(D)for fiscal
				year 2015, $20,000,000, of which $8,000,000 is for carrying out such section 12
				and $8,000,000 is for making
				grants.
						.
				(b)Emergency
			 response grantsSection 60125(b)(2) is amended by striking
			 2007 through 2010 and inserting 2012 through
			 2015.
			(c)One-call
			 notification programsSection 6107 is amended—
				(1)by striking
			 2007 through 2010. in subsection (a) and inserting 2012
			 through 2015.;
				(2)by striking
			 2007 through 2010. in subsection (b) and inserting 2012
			 through 2015.; and
				(3)by striking
			 subsection (c).
				(d)State
			 damage prevention programsSection 60134 is amended by adding at
			 the end the following:
				
					(i)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Secretary to provide grants under this section $2,000,000 for each of fiscal
				years 2012 through 2015. The funds shall remain available until
				expended.
					.
			(e)Community
			 pipeline safety information grantsSection 60130 is
			 amended—
				(1)by striking
			 $50,000 in subsection (a)(1) and inserting
			 $100,000; and
				(2)by striking
			 2003 through 2010. in subsection (d) and inserting 2012
			 through 2015..
				(f)Pipeline
			 transportation research and developmentSection 12 of the
			 Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note) is
			 amended—
				(1)by adding at
			 the end of subsection (d) the following:
					
						(3)Ongoing
				pipeline transportation research and developmentAfter the
				initial 5-year program plan has been carried out by the participating agencies,
				the Secretary of Transportation shall prepare a research and development
				program plan every 5 years thereafter and shall transmit a report to Congress
				on the status and results-to-date of implementation of the program each year
				that funds are appropriated for carrying out the
				plan.
						;
				and
				(2)by striking
			 2003 through 2006. in subsection (f) and inserting 2012
			 through 2015..
				30.PAYGO
			 complianceThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go-Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Senate Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
		
	
		
			Passed the Senate
			 October 17, 2011.
			
			Secretary
		
	
	
	
